[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               May 26, 2006
                            No. 05-16003                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                          BIA No. A97-669-506



BIRU CHEN,

                                                                    Petitioner,

                                  versus


U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (May 26, 2006)

Before MARCUS, WILSON and FAY, Circuit Judges.

PER CURIAM:
      Biru Chen, a Chinese National, petitions for review of the Board of

Immigration Appeals’s (BIA) decision affirming without opinion an Immigration

Judge’s (IJ) order of removal and denial of his asylum and withholding of removal

claims under the Immigration and Naturalization Act (INA) and the United Nations

Convention Against Torture (CAT). On appeal, he argues that the IJ’s adverse

credibility determination was not supported by substantial evidence and his asylum

and withholding of removal claims should have been granted. For the reasons set

forth more fully below, we deny the petition.

      According to a notice to appear issued on January 5, 2004, Chen entered the

United States on or about December 29, 2003, and was charged under INA

§ 212(a)(7)(A)(i)(I), 8 U.S.C. § 1182(a)(7)(A)(i)(I), with removability for being an

immigrant who was not in possession of a valid visa, reentry permit, border

crossing identification card, or other valid document as required by the Attorney

General. In March 2004, Chen signed an application for asylum, withholding of

removal, and relief under CAT, alleging persecution on account of his political

opinion.

      In his application, Chen admitted that he spoke both Fuzhou and Mandarin

and indicated that he sought asylum because his wife, after giving birth to a second

child, was taken away and sterilized, and, several years later, when the government

began enforcing the family planning policies more strictly, he was fined 1200 yuan
                                          2
that he paid in installments. Chen further admitted that, when he was first

interviewed, he said he fled to avoid the fine, but that was incorrect and he begged

the forgiveness of the U.S. government. If returned to China, he feared that he

would be arrested and tortured because the government would know that he

opposed the family planning policy and applied for asylum in the United States.

Chen’s application indicated that he stopped in Hong Kong and two unknown

countries en route to the United States.

      Also included in the administrative record was the State Department’s China

Country Report on Human Rights Practices, issued March 31, 2003. Relevant to

Chen’s claim, the Chinese government implemented a new “Population and Family

Planning” law, intending to standardize the implementation of the “birth

limitation” policies in the local provinces. The new law required counties to use

quotas or other measures to limit the total number of births in each county, as well

as requiring married couples to apply for permission to have a second child if they

met the stipulated requirements of the local provinces, which sometimes require as

many as four years between pregnancies. The law requires couples who have an

unapproved child to pay a “social compensation fee.” In some poorer, rural areas,

couples were permitted to have two children. According to local regulations in at

least one province, women who did not qualify for a certificate permitting them to

have a child were required to use an intrauterine device (IUD), and were required
                                           3
to undergo quarterly examinations to ensure that it remained properly in place. As

for sterilization, central government policy formally prohibits the use of physical

coercion to compel persons into abortion or sterilization, although some local

officials were reported to have used physical coercion, and under the “state

compensation law,” citizens may sue officials who exceed their authority in

implementing birth planning policy.

      The record also included a 2004 State Department Profile of Asylum Claims

for China. It indicates that roughly half of Chinese citizens seeking asylum in the

United States cite China’s family planning policy as their reason. The report notes

that enforcement and implementation is difficult to track and varies from locale to

locale. Couples who have an unauthorized second child are often required to pay a

“social compensation fee.” The report also notes that central government policy

prohibits the use of physical coercion to compel sterilization, and, while there are

reports of coercion in rural areas, most observers believe that the frequency of such

cases is declining. Persons returned to China after deportation are rarely fined or

abused and generally have been repatriated. Several other documents included in

the record generally confirm that China has a family planning policy, that there are

occasional reports of forced sterilization, and that fines or “social compensation

fees” are often required when a couple has an unauthorized child. Notably, there is

a de-classified state department document, which states that there is “no evidence
                                           4
of persecution in Fujian of those with more than one child. The established policy

is for the offender to pay a fine for the extra child . . . after which the family

continues without any hassles from the government.”

      Chen also submitted several additional documents, one of which was a letter,

purportedly written by his wife, stating that she and Chen were officially registered

as married in 1990, and that she and Chen had a son born in 1986 and a daughter

born in 1990. Also included were two illegible photocopies of something that may

have been an x-ray. Two medical opinions state that the x-rays show blocked

fallopian tubes. There is also a photograph of an unidentified stomach. Chen also

submitted what appear to be receipts showing payments made toward a “[f]ine for

overbirth.”

      Finally, the record contains a transcript of an interview conducted by an

immigration officer conducted on December 29, 2003, the day Chen arrived in the

United States. Chen swore to tell the truth and indicated that he understood the

questions being asked of him. He then told the immigration officer that his wife

arranged his travel to the United States, that he went through Hong Kong and two

unknown countries prior to arriving in the United States, and he had not filed for

political asylum in any of the countries through which he traveled. Chen then

stated that he left China because he violated China’s birth control policy, was

unable to pay the fine, and had his house torn down by the local government. On
                                            5
January 2, 2004, Chen was interviewed again for a “credible fear” determination,

and the notes of that interview indicate that Chen, consistent with his initial

interview, said that he had exceeded China’s birth limits in 1996, was ordered to

pay a fine, and did not have the money to do so. Unable to pay the fine, Chen ran

away and went to live in another province, and when the government found out

that he had run away, it tore his house down.

      At a preliminary hearing, Chen admitted the allegations in the notice to

appear and conceded removability. Later, Chen testified that he was married in

1984, but did not register his marriage with the Chinese government until 1990.

Chen’s first child was born in 1986, and he later had another child in 1990. Chen

testified that he left China because his wife was forced to undergo sterilization in

1991 under China’s family planning policy. Chen then said that, after the birth of

their first child, Chen’s wife had an IUD inserted, but at some point the IUD

dropped out and was lost, permitting her to have a second child. The government

was unaware that Chen’s wife was pregnant with a second child because they lived

on a small island, but later discovered the child when Chen registered the child in

his “household registration book.”     Despite knowing that registering the second

child would cause problems, Chen testified that he would have had more trouble if

he did not register the child. Chen further testified that, if he hadn’t registered his

child and the government found out, he would have been fined and could not
                                            6
afford to pay a fine. Afterward, Chen’s wife was told to get sterilized. When

asked why he did not relocate within China, Chen testified that he was poor and

did not speak Mandarin well.

      As for the sterilization itself, Chen testified that officials came to his home

and threatened to destroy his house if his wife did not go with them. Chen testified

that his wife was gone for three days and, when she returned, told him that she had

been sterilized. He said that she had a scar on her lower abdomen, had never again

been pregnant, and had a document proving that she had been sterilized. After the

sterilization, the family planning office fined him 1200 (presumably yuan), which

he paid in installments of 100 to 200 over 2 to 3 years. Chen also presented an x-

ray of his wife, apparently as documentation of her sterilization, but the x-ray was

not authenticated by the U.S. Consulate. Chen testified that his wife, who

apparently remained in China, tried to notarize the certificate of sterilization and

the x-ray but was told that it was not necessary to do so.

      Next, Chen testified that, although his wife was sterilized in 1991, and he

hated the family planning office, he did not apply for a Chinese passport until 2002

because he didn’t have any money. After receiving his passport, Chen traveled to

Hong Kong with the assistance of a “snakehead” located by his wife. Chen

testified that he could not survive in China, and explained that it was because he

was a fisherman by trade and there was no longer enough fish to survive. Chen
                                           7
admitted that his motivation for coming to the United States was, in part, for

economic reasons. From Hong Kong, Chen traveled to two English-speaking

countries, at all times using a passport given to him by the snakehead.

      At this point, the IJ told Chen that he simply did not believe that Chen, in a

post-September 11, 2001, world, managed to travel through airports without

knowing what type of passport he possessed or to what countries he was traveling.

Chen then described his passport as being green in color with English writing that

he did not understand and a picture of himself inside. Chen testified that he

remained in the first country for three weeks and the second country for one week.

As for the flight to the United States, Chen testified that he did not have a passport,

but was simply given a boarding pass.

      On cross-examination, Chen was asked about a discrepancy between his

application and his testimony, notably that he had testified that he began paying a

fine for his second child right after his wife was sterilized while his application

indicated that he had not begun paying the fine until 1996. Chen responded that, at

the time of his initial interview with immigration officials, he gave the year 1996

because he was afraid and the officers were becoming angry and staring at him

cruelly when he failed to answer a question quickly. He explained that he “did not

know America [was] so civilized” and that he was allowed to tell the truth—he

thought he should tell a lie like in China. Chen further admitted that he lied when
                                           8
he told the officers that he had fled China because he could not pay the fine and

that the government wanted him arrested, causing him to move to another

province. Chen also admitted that he lied when he told officials that he had stayed

away from his home until 2003, when he left China, and that his house was torn

down.

        Later, Chen stated that his interview at the airport was conducted in

Mandarin, which he did not understand well. However, Chen’s second interview

was conducted in his preferred language. When asked again why he chose to lie

during his interviews, Chen indicated that he was afraid that if he told the truth he

would have problems with the government because, in China, telling the truth

caused problems with the government. Chen testified that he changed his story

after he was released because his lawyer told him to tell the truth and told him that

the American government valued being truthful.

        Next, the IJ, seeking corroboration for Chen’s testimony regarding the

sterilization of his wife, asked how the submitted x-rays, purporting to show

Chen’s wife, could be authenticated as belonging to his wife and not someone else.

Chen indicated that there was nothing more that he could do.

        The IJ then rendered an oral decision, first finding that he did not know

whether or not Chen’s wife had been forcibly sterilized. He found that Chen’s

various statements had been inconsistent as to whether and when he was fined for
                                           9
having the second child. The IJ also found that Chen likely had come to the United

States more for economic reasons than for anger at the Chinese government for

having forced his wife to be sterilized many years before. The IJ further noted

that Chen had lied to asylum officers during his interviews on two different

occasions, and even if he had not been provided with a proper interpreter the first

time, the second interview was conducted in Chen’s preferred language and the lies

were the same. “[A]gainst this background of lies,” the IJ found no excuse for

Chen’s untruthfulness.

      Next, the IJ found that Chen had not credibly shown that he fled China

because of his opposition to China’s sterilization policy. Noting that it did not

know if the x-ray pertained to Chen’s wife, the IJ found that there was no evidence

that Chen’s wife had undergone a forced sterilization, and further found that Chen

was inconsistent regarding when he was fined for having a second child. The IJ

further noted that it was just as likely that Chen’s wife voluntarily complied with

China’s regrettable policies, but that Chen’s incredible testimony had been

insufficient to meet his burden of proof to the contrary.

      Thus, the IJ found that Chen had failed to demonstrate past persecution or a

well-founded fear of future persecution. In support, the IJ stated that Chen’s

testimony—that he traveled to two different unknown countries before arriving in

the United States—was simply incredible given the heightened security in airports
                                          10
following the events of September 11, 2001. He further found that Chen had not

explained why he could not have sought asylum in the other countries if he truly

was fleeing from persecution. Furthermore, the IJ found it “difficult to fathom”

that Chen would have been allowed to travel to the United States without having

his identity checked at some point. Even if Chen had made a showing of

entitlement to asylum, however, the IJ stated that Chen’s application should be

denied as a matter of discretion. As Chen failed to meet the lower burden of proof

for asylum, the IJ found that Chen was not entitled to withholding of removal or

relief under the CAT.

      Chen filed an appeal with the BIA, arguing that his testimony was consistent

with his documentation, and that the potential consequence of removal “is the

forced sterilization of a woman with two daughters.” The BIA subsequently

affirmed without opinion the IJ’s decision, and, thus, the IJ’s decision is the final

removal order subject to review. See Mendoza v. United States Attorney Gen.,

327 F.3d 1283, 1284 n.1 (11th Cir. 2003) (citing 8 C.F.R. § 3.1(a)(7) (2002)).

      On appeal, Chen argues that the IJ’s adverse credibility determination was

not supported by substantial evidence because it was supported only by minor

inconsistencies that did not go to the heart of his claims. He argues that his

testimony regarding his wife’s sterilization was consistent and persuasive and that

he provided corroborating evidence in the form of a documented x-ray report.
                                           11
Chen further argues that any discrepancy between the interview he gave at the

airport and his asylum application was adequately explained and reasonable and

the IJ’s credibility finding was speculative and not based on the record. Finally,

Chen argues that, because his testimony was credible, he suffered past persecution

and demonstrated a well-founded fear of future persecution based on China’s

coercive family planning policies.1

       To the extent that the IJ’s decision was based on a legal determination,

review is de novo. Mohammed v. Ashcroft, 261 F.3d 1244, 1247-48 (11th Cir.

2001). The IJ’s factual determinations are reviewed under the substantial evidence

test, and we “must affirm the [IJ’s] decision if it is ‘supported by reasonable,

substantial, and probative evidence on the record considered as a whole.’” Al

Najjar v. Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir. 2001) (citation omitted).

Thus, factual determinations “may be reversed by this court only when the record

compels a reversal; the mere fact that the record may support a contrary conclusion

is not enough to justify a reversal of the administrative findings.” Adefemi v.

Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en banc), cert. denied by Adefemi

v. Gonzales, 125 S.Ct. 2245 (May 16, 2005).

       As with other factual findings, “[c]redibility determinations . . . are reviewed



       1
       Chen offers no argument regarding the CAT, and, therefore, the issue is deemed
abandoned. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).
                                             12
under the substantial evidence test.” D-Muhumed v. U.S. Attorney General, 388

F.3d 814, 818 (11th Cir. 2004).2 “The trier of fact must determine credibility, and

this court may not substitute its judgment for that of the [IJ] with respect to

credibility findings.” Id. (citation omitted). Furthermore, “an adverse credibility

determination alone may be sufficient to support the denial of an asylum

application.” Forgue v. U.S. Attorney General, 401 F.3d 1282, 1287 (11th Cir.

2005). On the other hand, “an adverse credibility determination does not alleviate

the IJ’s duty to consider other evidence produced by an asylum applicant. That is,

the IJ must still consider all evidence introduced by the applicant.” Id. (emphasis

in original). We require that the IJ “offer specific, cogent reasons for an adverse

credibility finding.” Id. “A credibility determination, like any fact finding, ‘may

not be overturned unless the record compels it.’” Id.

       An alien who arrives in or is present in the United States may apply for

asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Attorney General has

discretion to grant asylum if the alien meets the INA’s definition of a “refugee.”

See INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). A “refugee” is:

       [A]ny person who is outside any country of such person’s nationality


       2
          It is noted that the REAL ID Act amended, among other things, the judicial review of
credibility determinations. See REAL ID Act of 2005, Pub.L. 109-13, 119 Stat. 302 (May 11,
2005). However, those amendments do not apply to applications filed prior to May 11, 2005, the
effective date of the amendments. See id. § 101(h); see also Ssali v. Gonzales, 424 F.3d 556,
562 n.4 (7th Cir. 2005).
                                               13
      or, in the case of a person having no nationality, is outside any
      country in which such person last habitually resided, and who is
      unable or unwilling to return to, and is unable or unwilling to avail
      himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion. . . .

8 U.S.C. § 1101(a)(42)(A) (emphasis added). The asylum applicant carries the

burden of proving statutory “refugee” status. See Al Najjar, 257 F.3d at 1284. To

establish asylum eligibility, the alien must, with specific and credible evidence,

establish (1) past persecution on account of a statutorily listed factor, or (2) a

“well-founded fear” that the statutorily listed factor, in this case group

membership, will cause such future persecution. 8 C.F.R. § 208.13(a), (b); Al

Najjar, 257 F.3d at 1287. The INA does not expressly define “persecution” for

purposes of qualifying as a “refugee.” See INA § 101(a)(42). It does, however,

provide that:

      For purposes of determinations under this chapter, a person who has
      been forced to abort a pregnancy or to undergo involuntary
      sterilization, or who has been persecuted for failure or refusal to
      undergo such a procedure or for other resistance to a coercive
      population control program, shall be deemed to have been persecuted
      on account of political opinion, and a person who has a well founded
      fear that he or she will be forced to undergo such a procedure or
      subject to persecution for such failure, refusal, or resistance shall be
      deemed to have a well founded fear of persecution on account of
      political opinion.

INA § 101(a)(42)(B), 8 U.S.C. § 1101(a)(42)(B). The BIA has held that an act of

                                           14
persecution in the form of forced sterilization against one’s spouse is an act of

persecution against the other spouse and establishes past persecution. See Matter

of C-Y-Z-, 21 I&N Dec. 915, 919 (BIA 1997).

      A showing of past persecution creates a presumption of a “well-founded

fear,” subject to rebuttal by the INS. 8 C.F.R. § 208.13(b)(1). A “well-founded

fear” of persecution may also be established by showing a reasonable possibility of

personal persecution that cannot be avoided by relocating within the subject

country. 8 C.F.R. § 208.13(b)(2)(i) & (ii). It is “well-established” that the well-

founded fear inquiry contains both an objective and subjective component, i.e., the

petitioner must be genuinely afraid and that fear must be objectively reasonable.

Al Najjar, 257 F.3d at 1289. Furthermore, it is the petitioner’s burden to present

“specific, detailed facts showing a good reason to fear that he or she will be singled

out for persecution.” Id. at 1287 (quotation and citation omitted).

      The record in this case does not compel a reversal of the IJ’s adverse

credibility determination. The record reflects that Chen gave two statements to

immigration officials immediately after arriving in the United States, and both

times, told officials that he left China because he could not afford to pay the fine

imposed upon him for having a second child. His asylum application, however,

claimed that he lied during the previous interviews and that, in fact, he was seeking

political asylum because his wife had been sterilized and he feared that he would
                                          15
be arrested and tortured by the Chinese government because the government would

know that he opposed the family planning policy. In support of his claim

regarding his wife, Chen submitted an x-ray, two medical opinions regarding the x-

ray, and a picture of a stomach. The alleged x-ray is an entirely black photocopy

that is completely unidentifiable. There is simply no way to corroborate, based on

that document, that the “x-ray” in question pertains to Chen’s wife. Moreover, the

record reflects that Chen, during his hearing, testified that he was ordered to pay a

fine immediately after his wife gave birth for the second time and was sterilized.

This was contradicted by his asylum application, which indicated that he had not

been ordered to pay a fine until “several years later.”

      The IJ’s skepticism regarding Chen’s travels after leaving China was also

supported. Chen testified that, after he traveled to Hong Kong, he proceeded to

two more countries, one for three weeks, the other for one week, and did not know

where he was in either country. Despite the fact that Chen did not understand the

English language, it is rather difficult to imagine that someone would have no idea

what country he was in for a three-week period. Furthermore, as the IJ noted,

Chen’s story was that he traveled to the United States without having to present

any identification whatsoever, and in a post-September 11 world, the IJ’s

conclusion that the prospects of traveling anywhere by air without some form of

identification were slim, especially to the United States, is not an unreasonable
                                          16
conclusion to have made.

      Troubling as well is the fact that Chen’s wife allegedly suffered the forced

sterilization in 1991, but it is Chen who traveled to the United States over 10 years

later while his wife remained in China—indeed, Chen testified that his wife

arranged for his trip. Moreover, Chen presented no evidence as to why he might

be persecuted if returned to China. Although he initially claimed that he could not

pay a fine levied on him, he later testified that he had paid the fine in installments,

and at least one report indicated that after paying a fine for an extra child, the

family continues on without any hassles from the government.

      Chen asserts that the IJ erred by relying on the statement Chen initially made

while detained at the airport of his arrival, citing three cases from other circuits that

have held that airport interviews, standing alone, are insufficient to sustain an

adverse credibility determination because of the differing nature of airport

interviews and potential language and translation issues. See, e.g., Zubeda v.

Ashcroft, 333 F.3d 463, 476-77 (3d Cir. 2003); Singh v. I.N.S., 292 F.3d 1017,

1020-24 (9th Cir. 2002); Balasubramanrim v. I.N.S., 143 F.3d 157, 162-64 (3d Cir.

1998). The decisions cited by Chen stand generally for the proposition that airport

interviews should be viewed with caution when making credibility determinations

because (1) it is unknown what the circumstances of the interrogation were; (2)

linguistic problems result in questions not being understood and translations being
                                           17
misinterpreted; (3) the nature of the interrogation is different than the opportunity

afforded to explain an asylum application; and (4) the potential trauma that may

prevent an alien from disclosing the information surrounding his asylum claim

because of previous abusive interrogations by government officials in his home

country. See, e.g., Singh, 292 F.3d at 1023.

      First, unlike in the cases cited above, the IJ in this case did not rely solely on

inconsistencies in the airport interview, but also on the credible fear interview

where Chen gave the exact same answers to the same questions regarding why he

fled China to come to the United States. In both interviews, he said that he could

not pay a fine levied on him for violating the birth control policy. Furthermore,

while there was a question in this case regarding Chen’s ability to understand the

language used during the airport interview, Chen admitted that his credible fear

interview was conducted in the language he speaks best. Moreover, the IJ’s

reliance on the interviews was not the sole basis for an adverse credibility

determination. As discussed above, Chen’s description, or perhaps lack thereof, of

his travel to the United States was highly implausible. Against the backdrop of

two interviews that were inconsistent with the claims made in his asylum

application, and coupled with Chen’s inconsistent statements at the hearing and his

application regarding when he was fined, the IJ’s determination that Chen was not

credible was reasonable and supported by substantial evidence.
                                           18
      Accordingly, because the record does not compel a reversal of the IJ’s

adverse credibility determination, it also does not compel a reversal of the IJ’s

determination that Chen failed to meet his burden proof for asylum. The IJ

considered Chen’s documents, offered as corroboration for his claim, and afforded

them little weight because they were not properly authenticated and, at least with

respect to the x-ray, it could not even be read. The record clearly shows that the x-

ray could not be read, and, moreover, the photograph purporting to be of Chen’s

wife could also not be identified as pertaining to her because it is solely a close-up

of a stomach. In the absence of any corroborating evidence, the IJ’s determination

that Chen failed to meet his burden of proof is supported by substantial evidence.

The record further reflects that Chen had a penchant for lying and he failed to

explain several implausibilities in his story. As Chen was unable to meet his

burden of proof for asylum, to the extent that he has preserved the issue for review,

he is unable to meet the higher burden for withholding of removal. See, e.g., Al

Najjar, 257 F.3d at 1292-93.

      Basded on the foregoing, we conclude that the record does not compel a

reversal of the IJ’s adverse credibility determination, and, therefore, Chen’s

petition is denied.

      PETITION DENIED.



                                          19